Exhibit 99.3 No. 1795539 Company Logo Trademark Registration Certificate Examined can be used by following commodities (the 5th type): granules, hard capsules, Chinese traditional medicine and raw material medicine (Commodity Ended) Name of Registration: Shaanxi Jiali Pharmaceuticals Co., Ltd. Address: No. 11 Xiwuyuan Road Xi’an Shaanxi Valid Date: from June 28, 2002 to June 27, 2012 Director Signature: An Qinghu Issued by: Trademark Office of State Industry and Commerce Administration No. 3180187 Trademark Registration Certificate COOER Examined can be used by following commodities (the 5th type): medicine for human beings, tablets, aqua, Chinese traditional medicine and raw material medicine; nutrition drink medicine, nutrients medicine, nutrition food medicine; nutrition additives or powder medicine (Commodity Ended) Name of Registration: Shaanxi Jiali Pharmaceuticals Co., Ltd. Address: Innovation Building No. 25 Gaoxin 1st Road Gaoxin District ,Xi’an Shaanxi Valid Date: from Nov. 21, 2003 to Nov.20, 2013 Director Signature: An Qinghu Issued by: Trademark Office of State Industry and Commerce Administration No. 3180186 Trademark Registration Certificate TAILAISHI Examined can be used by following commodities (the 5th type): medicine for human beings, tablets, aqua, Chinese traditional medicine and raw material medicine; nutrition drink medicine, nutrients medicine, nutrition food medicine; nutrition additives or powder medicine (Commodity Ended) Name of Registration: Shaanxi Jiali Pharmaceuticals Co., Ltd. Address: Innovation Building No. 25 Gaoxin 1ST Road Gaoxin District Xi’an Shaanxi Valid Date: from Nov. 21, 2003 to Nov.20, 2013 Director Signature: An Qinghu Issued by: Trademark Office of State Industry and Commerce Administration No. 3180188 Trademark Registration Certificate QINGSONGLING Examined can be used by following commodities (the 5th type): medicine for human beings, tablets, aqua, Chinese traditional medicine and raw material medicine; nutrition drink medicine, nutrients medicine, nutrition food medicine; nutrition additives or powder medicine (Commodity Ended) Name of Registration: Shaanxi Jiali Pharmaceuticals Co., Ltd. Address: Innovation Building No. 25 Gaoxin 1ST Road Gaoxin District Xi’an Shaanxi Valid Date: from Nov. 21, 2003 to Nov.20, 2013 Director Signature: An Qinghu Issued by: Trademark Office of State Industry and Commerce Administration No. 3241933 Trademark Registration Certificate BEISHITING Examined can be used by following commodities (the 5th type): medicine for human beings, tablets, nutrients medicine, nutrition food medicine; raw material medicine; powder, aqua, Chinese traditional medicine, nutrition additives medicine and nutrition drink medicine (Commodity Ended) Name of Registration: Shaanxi Jiali Pharmaceuticals Co., Ltd. Address: Room N312 Innovation Building No. 25 Gaoxin 1ST Road Gaoxin District Xi’an Shaanxi Valid Date: from Jan. 7, 2004 to Jan. 6, 2014 Director Signature: An Qinghu Issued by: Trademark Office of State Industry and Commerce Administration No. 4203833 Trademark Registration Certificate CHUGAN Examined can be used by following commodities (the 5th type):
